I wish to begin by
congratulating Ambassador Insanally on his election to the
high office of the presidency of the General Assembly. He
can rest assured that the delegation of Finland will render
him its full support in his challenging task.
On behalf of my Government, I also wish to
congratulate and extend a warm welcome to the new
Members among us. Their participation in the work of the
United Nations will further strengthen the Organization.
Just a few years ago, in a promisingly changing
political environment, high hopes were placed in the United
Nations. Some of these hopes were fulfilled, others were
not. Namibia’s independence process is a fine example of
nation-building in which the United Nations played a crucial
role. Eritrea is another. Let these be examples of wise and
patient conciliation and conflict management. Yet another
example is South Africa, where today we see irrevocable
changes taking place, leading towards a non-racial and
democratic society. I wish to express my Government’s
admiration for the achievements of the parties in South
Africa in their work for peace, cooperation and mutual
respect. Finland has actively supported the shaping of a new
South Africa and will continue to do so.
We have in recent days witnessed yet another example
of brave and visionary leadership which can overcome
seemingly insuperable obstacles and lead peoples from a
state of war and hatred towards reconciliation. I am
referring to the peace accord between Israel and the
Palestine Liberation Organization. In this context I wish to
pay a tribute to the Government of Norway for its role in
bringing the two parties together. The United Nations must
now stand ready to play its part in this important endeavour
for peace. Finland, together with the other Nordic countries,
was among the first to initiate an international support
programme for this historic process.
The United Nations also has to its credit other
achievements in recent years. Among the most important
have been the rebuttal of the aggression against Kuwait and
the restoration of democracy in Cambodia. However,
numerous other conflicts have proved very difficult to solve.
War is raging in the former Yugoslavia and in Somalia,
Angola, Abkhazia and Nagorny-Karabakh. Conflicts persist
in Western Sahara and Cyprus. All these conflicts constitute
formidable challenges to the international community and to
the United Nations.
From that balance sheet of success and failure an
important question emerges: how can our Organization be
best adapted, reformed and revitalized to face effectively not
only the challenges of today but also those of tomorrow?
Undoubtedly the United Nations is today a more viable
institution than ever before. Nevertheless the many unsolved
conflicts illustrate that the United Nations still has serious
shortcomings. These stem primarily from the nature of the
problems and challenges of the increasingly interdependent
global society in which we live.
It is now our responsibility to launch a process of
reform of the United Nations. It must cover all of the
Organization’s agencies, programmes and funds, in both the
political and the development fields. It must be undertaken
in an integrated manner, with a view to better adapting our
instruments of cooperation to the needs of a profoundly
changing world.
Many crises seem political in nature but have their
roots in social injustices and a lack of economic
opportunities. The fulfilment of social needs and the
promotion of economic development are necessary elements
of sustained political stability. Some significant
improvements have been made in this field, too, but their
scope and importance are clearly dwarfed by the immensity
of the challenges. Human development, human rights and
the environment are cases in point.
Thanks to the dynamic initiatives of our
Secretary-General, a process of reform of the United Nations
is under way. In addition, several Member States have
introduced important proposals for reforming and
restructuring our Organization. My own country, together
with other Nordic countries, has actively participated in this
process, particularly as regards peace-keeping and reform of
the United Nations work in the economic and social sector
and in the area of humanitarian assistance.
World events have forced the United Nations and its
Member States to re-examine closely the Organization’s
capacity to maintain international peace and security. The
Charter provisions as well as the structures and machinery
created for this purpose reflect a world that was very
different from the one we live in today. That is, of course,
the reason for the great attention that has been accorded over
the past year or two to what traditionally has been called
peace-keeping. The concept of peace-keeping is, as a result
of increasingly complex operations, going through a period
of evolution. Related activities such as preventive
diplomacy, peacemaking and peace-building are the new
tools for maintaining international peace and security.
Forty-eighth session - 30 September l993 27
The United Nations and its Member States must adjust
to the rapid growth in and new approaches to peace- keeping
operations. The President of the Security Council in his
statement of May this year outlined the operational principles
in accordance with which such operations should be
conducted. My Government fully subscribes to these
principles.
The great increase in requests for peace-keeping troops,
military observers and monitors makes it necessary, in my
Government’s view, for the United Nations to adopt stricter
and clearer criteria and procedures before launching such
operations. The United Nations must not overextend itself;
it cannot be present everywhere.
Mandates for peace-keeping operations must be precise
and clear. The necessary funding must be secured, and
before launching any operations the Security Council must
see to it that the required contingents are available. Recent
experiences also prove that command structures must be
clearly spelled out and subsequently fully adhered too. It is
not sufficient for the Security Council to agree on
resolutions setting up new operations; all the conditions for
their implementation must also be at hand.
We also face new challenges in disarmament and arms
control. The nuclear arms race has stopped, but nuclear
proliferation still constitutes a serious potential threat to
international security and stability. It is vital to ensure that
the Non-Proliferation Treaty regime works efficiently. In
general, disarmament and arms regulation should be
integrated into the broader agenda of international peace and
security. This should be reflected both in the United Nations
disarmament machinery and in the Geneva Conference on
Disarmament. The review of the composition of the
Conference on Disarmament would enhance this objective.
We regret that no agreement on this issue has been reached
so far.
The Security Council is vested with the primary
responsibility for the maintenance of international peace and
security. In carrying out its duties, the Council acts on
behalf of the entire membership of the United Nations.
Trust and confidence in the Council by all Member States is
therefore a crucial factor, affecting its ability to engage in
conflict resolution. It is only natural that a review be
undertaken of the composition of the Security Council in
order to make the Council better reflect today’s membership
as well as the prevailing political realities.
My Government has an open mind on this question.
We are ready to accept a limited increase in the membership
of the Council, provided that such a change will not affect
negatively the capacity of the Council to perform its tasks.
Moreover, there would seem to be a need to review the
Council’s organization and methods of work. The aim
should be to increase transparency and to provide
non-members better opportunities to be heard when matters
of immediate concern to them are considered by the Council.
It would seem desirable - especially in negotiating the
mandates and the financing of peace-keeping operations - to
involve to a greater extent non-members of the Council also,
as provided for by the Charter. Such involvement would be
particularly called for in the case of those States that are
potential contributors of troops and logistical support.
Work on revitalizing the General Assembly and
rationalizing its activities is also under way. Certain
improvements have already been introduced. However,
further efforts have to be made to ensure a more meaningful
and responsible role for the Assembly. To enhance the
Assembly’s standing and add weight to its resolutions it is,
in our view, necessary to establish clear priorities. It is
important to focus the work in the Assembly on these
priorities and to reduce the number of items on its agenda.
Indeed, time has come to consider even some radical
methods to enhance the effectiveness of the Assembly. One
might ask whether a full-fledged General Assembly session
every year is really necessary and productive. Alternatively,
a high-level political debate and meetings of the Main
Committees might be held every other year. Moreover, the
President and the Bureau of a session of the General
Assembly could perhaps be designated well before the end
of the preceding session. That would permit the officers of
the General Assembly and the Secretariat better to prepare
the work of the General Assembly. These and other ideas
merit further consideration.
The economic and social sectors of the United Nations,
including the Economic and Social Council itself, are other
areas where reforms are being actively discussed. The
Nordic countries initiated a reform of the operational
activities for development. Although there is virtual
agreement on a number of reform issues, there are still
details to be settled concerning the governance and financing
of the development agencies of the United Nations. I hope
that these much needed reforms can be agreed upon by the
end of November so that the new structures can be put in
place as early as 1994.
During the discussions on the ongoing reforms it has
become obvious that the extraordinary extent and rapidity of
28 General Assembly - Forty-eighth session
economic and social change, as well as the challenges of the
global environment, necessitate reforms that are even much
more profound. We must now devote our efforts to a
reorientation of the United Nations system in this new and
daunting environment. We should, in particular, clarify our
thinking about the institutional and structural linkages
between work on peace and security and work on sustainable
development. Likewise, we should establish the true
priorities in the economic and social sectors as well as in the
United Nations system’s relations with other international
organizations. Such rethinking and reform cannot be carried
out during one single session of the General Assembly. It
will take a sustained effort over several years, which, in turn,
presupposes a consensus on the basic outlines of a reform
programme.
The shaping of a consensus is our primary task. The
agenda for development which the Secretary-General will
present will no doubt have a catalytic effect in this respect,
as could the upcoming important conferences on population,
social development and gender issues. The fiftieth
anniversary of the United Nations will, in my view, provide
a suitable occasion for launching such an ambitious,
fundamental and visionary reform programme.
In order for the United Nations to function effectively
it must have a solid executive branch, a Secretariat that has
at its disposal sufficient human and financial resources. The
Secretary-General has taken several steps to streamline the
Secretariat and make it a more efficient tool for
implementing the decisions of the Member States. But more
needs to be done in order to permit the Secretariat to take
initiatives and pursue its intellectual leadership role.
At a time when resources are scarce and so many new
tasks have been entrusted to the United Nations, it is clear
that a pruning of activities and rationalization of working
methods must be done. The cutting of unnecessary and
obsolete programmes must continue. It is the task of the
Member States to give guidance to the Secretary-General,
but also to draw conclusions and take the necessary
decisions. The United Nations should apply the same policy
of austerity as national Governments in the prevailing
economic circumstances.
Perhaps the greatest concern for the United Nations
today is the unwillingness of the great majority of Member
States to pay their assessed contributions. My delegation has
said time and again, and I will repeat it now: Payment of
one’s dues is not an option. It is an obligation falling on
every Member, big or small. Let it be our collective
birthday present to the United Nations at the fiftieth
anniversary to see to it that by then there is full compliance
with the obligation concerning payment of contributions.
Member States, in fulfilling their financial obligations
towards the United Nations, have the right to expect full
accountability for the resources placed at the disposal of the
Organization. It is essential that the Organization exercise
prudent economic management and constantly improve the
internal control system. We therefore believe that ideas such
as the creation of the post of an independent inspector
general are well worth considering. The main objective
must now be to restore the confidence of the Member States
and the general public in our Organization. The United
Nations cannot afford to have its public image and integrity
tarnished by allegations of mismanagement.
As the United Nations approaches its fiftieth
anniversary, humanity is faced with formidable challenges.
Meeting them will not be easy. And yet, the United Nations
now has a better chance than ever to use its full potential
and show leadership for the sake of a better future. "We the
peoples of the United Nations, ... united for a better world"
has been chosen as the theme for the celebration of our
fiftieth anniversary. Let us all together join in making this
a reality.
